ICJ_046_SouthWestAfrica_ETH_ZAF_1961-01-13_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASE
(ETHIOPIA v. UNION OF SOUTH AFRICA)

ORDER OF 13 JANUARY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU SUD-OUEST AFRICAIN
(ÉTHIOPIE c. UNION SUD-AFRICAINE)

ORDONNANCE DU 13 JANVIER 1961
This Order should be cited as follows:

“South West Africa case (Ethiopia v. Union of South Africa),
Orver of 13 January 1961: I.C.]. Reports 10617, p. 3.”

La présente ordonnance doit étre citée comme suit:

«Affaire du Sud-Ouest africain (Ethiopie c. Union sud-africaine),
Ordonnance du 13 janvier 1961: C. I. J. Recueil 1967, p. 3.»

 

Sales number 2 40
N° de vente :

 

 

 
1961
13 January

General List:

No. 46

INTERNATIONAL COURT OF JUSTICE

YEAR 1961
13 January 1961

SOUTH WEST AFRICA CASE
(ETHIOPIA v. UNION OF SOUTH AFRICA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court;

Whereas, by letter dated 28 October 1960 received in the Registry
on 4 November 1960, the Deputy Prime Minister and Minister for
Foreign Affairs of Ethiopia forwarded to the Registrar a letter
transmitting on behalf of the Ethiopian Government an Application
instituting proceedings and relating to a dispute between Ethiopia
and the Union of South Africa concerning the interpretation and
application of the Mandate for South West Africa;

Whereas, in his letter, the Minister for Foreign Affairs of Ethiopia
stated that Dr. Tesfaye Gebre-Egzy and Mr. Ernest A. Gross had
been appointed Agents by his Government;

Whereas the Application refers to Article 80, paragraph x, of the
Charter of the United Nations and founds the jurisdiction of the
Court on Article 7 of the Mandate for South West Africa made
at Geneva on 17 December 1920, and on Article 37 of the Statute of
the International Court of Justice;

Whereas, on 4 November 1960, a copy of the Application was
communicated to the Chargé d’affaires a.z. of the Union of South
Africa in the Netherlands;

Whereas, on 15 December 1960, the Chargé d’affaires a.z. of the
Union of South Africa handed over to the Registrar a letter from

4
4 S. W. AFRICA CASE—G. L. NO. 46 (ORDER 13 I 61)

the Minister of External Affairs of the Union of South Africa dated
3 December 1960 notifying the appointment of Dr. Joan Philip
Verloren van Themaat as Agent;

Having ascertained the views of the Parties,
fixes as follows the time-limits for the filing of Pleadings:

for the Memorial of the Ethiopian Government, 15 April 1961;

for the Counter-Memorial of the Government of the Union of
South Africa, 15 December 1967;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this thirteenth day of
January, one thousand nine hundred and sixty-one, in three copies,
one of which will be placed in the archives of the Court and the others

transmitted to the Government of Ethiopia and to the Government
of the Union of South Africa, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Registrar.
